DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks/amendments filed on December 27, 2021. Claims 1, 9-12 and 18 have been amended. Claims 1-18 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/21 was considered by the examiner. See attached PTO-form 1449.

Terminal Disclaimer
The terminal disclaimer filed on December 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,296613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts Made of Record
The closest prior art issued to Ferrar (US Patent No. 10,366,096 B2) discloses a system, method, and computer program product for implementing a log analytics that can configure, collect, and analyze log records in an efficient manner. Ferrar describes 
Chilukuri et al. (US Patent No. 7,502,972) discloses the system and method for creating a hash key from a set of log records that are supposed to be written to the log file. The log record set that is expected flow and the alternative flows can be easily highlighted differently in the tool that is used to view the complete log information after correlating the hash key with the central repository of log records. The advantages of this method are: 1) Hashing--reduces the log size record. 2) Grouping--identifying the required log section for easy analysis, e.g. problem determination. 3) Centralized repository for log keys--enhances reuse of log lines and helps in tagging log sections. 4) Reduced I/O operation--log records are grouped and written once to the file, which reduces the I/O operations involved. Thus, it enables tracing for applications (see Col. 1, lines 55-67, col. 2 lines 1-3).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
The prior art of record fails to teach or fairly suggest  in response to a determination that the first and second static portions match, grouping the first and second log lines, wherein the grouping comprises adding the first and second log lines to a group of log lines based on the first and second static portions, wherein the log lines in the group of log lines are associated with a unique set of values that are not 
Thus, the prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	February 22, 2022